DETAILED ACTION
This Office action is in response to Amendment filed on 08/23/2022.  Claims 1-5, 7-15, and 17-22 were pending with claims 1, 9, and 19 amended and claims 6 and 16 canceled.  Claims 1-5, 7-15, and 17-22 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .















REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “receiving a signed unique certificate from the certificate authority, wherein the signed unique certificate includes the unique identifier; mapping the signed unique certificate to the unique identifier for the sensor and the signed unique certificate is recyclable to the different sensors within the network; assigning the signed unique certificate to the sensor; unmapping the signed unique certificate from the sensor; and reassigning the signed unique certificate to a new sensor provisioned onto the network without generating a new certificate from the certificate authority; wherein the unique identifier allows reuse and recycling of certificates for another sensor” as stated in claim 1 (and similarly in claims 9 and 19).  These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1-5, 7-15, and 17-22 indicated that claims 1-5, 7-15, and 17-22 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446